FISCHER, Judge,
dissenting.
Because I disagree with a fundamental premise of the majority opinion, I must respectfully dissent. The majority opinion is in direct conflict with the wording of Md.Code (1977, 1995 RepLVol.), § 16-205.1 of the Transportation Article, as well as the cases of Bruno v. State, 332 Md. 673, 632 A.2d 1192 (1993) and Barnes v. State, 31 Md.App. 25, 354 A.2d 499 (1976).
The majority understands the importance of Barnes and Bruno in that it recognized “there must be some other basis for distinguishing those cases from this one.” The majority opinion goes on to state, “That basis is clear; in both the Barnes and Bruno cases, the stipulation constituted the sole evidence on the basis of which the case was to be decided. In this case, by contrast, there is documentary evidence, i.e. the officer’s sworn statement, that counterbalances the respondent’s testimony and, more important, supports the ALJ’s decision.” Majority Op. (at 287). In my opinion, there is no contrast. With respect to resolving the issue in this case, the officer’s sworn statement has no greater evidentiary value than the stipulations found inadequate in Barnes and Bruno.
The majority’s effort to distinguish this case from Barnes and Bruno is inconsistent with existing Maryland case law. This inconsistency is illustrated by the difference between an agreement on a statement of facts, on one hand, and a stipulation of evidence, on the other; In Barnes, Chief Judge Orth explained the difference between the two. 31 Md.App. at 35-36, 354 A.2d at 505-506; See Bruno, 332 Md. at 689-690, 632 A.2d at 1200-1201 (incorporating Chief Judge Orth’s definition). In describing a stipulation of evidence, Chief Judge Orth wrote:
On the other hand, when evidence is offered by way of stipulation, there is no agreement as to the facts which the evidence seeks to establish. Such a stipulation only goes to the content of the testimony of a particular witness if he were to appear and testify. The agreement is to what the evidence will be, not to what the facts are. Thus, the *291evidence adduced by such a stipulation may well be in conflict with other evidence received. For the trier of fact to determine the ultimate facts on such conflicting evidence, there must be some basis on which to judge the credibility of the witness whose testimony is the subject of the stipulation, or to ascertain the reliability of that testimony to the end that the evidence obtained by stipulation may be weighed against other relevant evidence adduced. It is in this frame of reference that Rule 1086 speaks of giving due regard to the ‘opportunity’ of the lower court to judge the credibility of the witnesses.
Id. at 35, 354 A.2d at 505-506. Maryland courts have recognized a problem arises when a fact finder has no opportunity to judge the credibility of witnesses. In Barnes, Chief Judge Orth explained, “Without such opportunity, there was no proper way to resolve the evidentiary conflicts in order to determine ultimate facts which would be sufficient in law to sustain a verdict of guilty.” Id. at 36, 354 A,2d at 506.
In the case sub judice, the Administrative Law Judge (ALJ) had no proper way to resolve the evidentiary conflict between the respondent’s live testimony and the officer’s written certificate. The evidence offered by the State in the case at bar is of no greater value as evidence than the stipulation of evidence referred to in Barnes. The officer’s affidavit is simply what his testimony would be if he were present. The only part of the State’s evidence that has greater value is the testimony that the respondent refused to take the test. This evidence is given prima facie effect by the Statute. That, of course, is not an issue in this case. Respondent freely admits he refused to take the test. It seems incongruous that in Barnes the stipulated evidence of one witness was found wanting when opposed to stipulated evidence of another witness but, in the case sub judice, the sworn statement of the police officer, which is of no greater evidentiary value than the stipulated evidence in Barnes, is sufficient to overcome the sworn live testimony of a citizen. This should not be possible because there is no means by which the ALJ, as the fact finder, could make a credibility determination as to the officer’s statement. *292Similarly, in Barnes there was no way for the fact finder to determine which statement was more credible.
Further, it appears to me that the ALJ erred in basing his credibility determination upon respondent’s alleged condition at the time the advice of rights was given. The ALJ stated:
Okay. And—what I’m looking at is of course we have a certification of the officer that he did read this or that it was—that you read it and we do have it signed by both people with a description of the driver being dazed and confused, was staggering, unable to balance on one leg. Obviously, from the description here you weren’t really in the best of shape, I’m a little concerned as to your—how reliable your recollection is of an incident or what was, you know read or said to you with that description at 3 o’clock in the morning____
The ALJ used the officer’s certification as evidence of respondent’s ability to remember. He, accordingly, gave little or no credence to respondent’s testimony. It is this bootstrapping approach of the ALJ that particularly disturbs me. He determined the respondent’s credibility, or lack thereof, based on the officer’s written account of respondent’s condition at an earlier time. This decision placed respondent in an impossible position. Regardless of how convincing his testimony at the hearing may have been, it was totally undermined by the ALJ’s acceptance of the officer’s statement as being correct even though there was no basis for that acceptance. It is this sort of decision making that Chief Judge Orth warned against in Barnes.
What I believe the majority overlooks is that the prima facie effect of Section 16-205.1 is very limited. Section 16-205.1(f)(7)(ii) provides, “The sworn statement of the police officer and of the test technician or analyst shall be prima facie evidence of a test refusal or a test resulting in an alcohol concentration of 0.1 or more at the time of testing.” (Emphasis added.) Only the refusal to take a test and the test results themselves are given prima facie effect by the Statute. See State v. Patrick, 312 Md. 482, 487, 540 A.2d 810, 812 (1988) *293(stating that courts may not insert words into a statute to express an intention not evident in its original form).
In this case, the respondent’s blood alcohol level was not an issue, and the fact that the respondent refused to take the test was uncontroverted. The only issue is the extent of the advice given by the officer, to the respondent, as to penalties for second offenders. I submit there is nothing in the Statute that gives prima facie effect to the officer’s certification that he properly advised the respondent. The issue as to whether the officer specifically advised the respondent is, of course, of the utmost importance. Section 16—205.1(b)(2)(iii) requires that if a police officer stops or detains any person, who the officer has reasonable grounds to believe is driving while intoxicated or under the influence of alcohol, the police officer shall, inter alia, “[a]dvise the person of the administrative sanctions that shall be imposed for refusal to take the test....” Regardless of the certification (which is pre-printed on the officer’s certification form and is automatically part of every certification), in order to impose the one year suspension, the ALJ would need to be persuaded that the officer did, in fact, properly advise the respondent.
Not only does the majority opinion ignore the plain wording of Section 16—205.1(f)(7)(ii), but, in my opinion, its holding goes far beyond the section’s Legislative intent. See Allied Vending, Inc. v. City of Bowie, 332 Md. 279, 631 A.2d 77 (1993) (stating that the central rule of statutory construction is to carry out the intent of the Legislature and the primary source of this intent is the language of the Statute). Section 16-205.1(f)(7)(ii), in permitting the police certificate to be prima facie evidence of a test refusal and test result, alleviates the necessity of having the arresting officer appear in numerous cases wherein the issues are the alcohol content as shown by the test or whether the person charged refused the test. Nowhere in the statute is there any indication that the Legislature intended contested motor vehicle proceedings, such as the one in this case, to be tried on the basis that the police certificate is prima facie evidence of all it contains.
*294When the Legislature intends to give prima facie effect to a writing and all its contents, it specifically states so in the Maryland Code. For example, with respect to certifying that a witness is needed in another state, the Legislature wrote, “In the hearing the certificate shall be prima facie evidence of all the facts stated therein.” Md.Code (1974, 1995 Repl.Vol.), § 9-302(b) of the Cts. & Jud.Proc. Article. In the case sub judice, the Legislature’s failure to prescribe all the facts of a police certificate prima facie effect is, in fact, prima facie evidence of its intention to limit the scope of Section 16-205.1(0(7)©.
At oral argument before the circuit court, respondent’s counsel averred that the usual practice, when conflicts arise between the testimony and the certificate, is to postpone the hearing so the officer can be subpoenaed. This procedure is consistent with the Statute and the Barnes and Bruno cases and should have been followed in this case.
For the reasons stated, I would affirm the decision of the circuit court.